United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1046
                                   ___________

Hayad Ahmed Guure; Salma Ciise         *
Liban; Yahia Ciise Liban; Zubeer       *
Ciise Liban,                           *
                                       *
             Petitioners,              *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  *
                                       *      [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: June 4, 2009
                                Filed: June 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Hayad Ahmed Guure and her children petition for review of an order of the
Board of Immigration Appeals (BIA) denying their motion to reopen. In particular,
petitioners challenge the BIA’s refusal to reopen sua sponte the removal proceedings,

      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
so that petitioners could reapply for asylum on the basis of female genital mutilation.
We lack jurisdiction, however, to review a BIA’s decision not to invoke its sua sponte
authority to reopen removal proceedings. See Tamenut v. Mukasey, 521 F.3d 1000,
1001, 1004-05 (8th Cir. 2008) (en banc) (per curiam).2

      Accordingly, we deny the petition.
                     ______________________________




      2
       To the extent petitioners intended to challenge the remainder of the BIA’s
decision denying the motion to reopen, we agree with the BIA that the motion was
untimely, and petitioners failed to show they met any exception to the time limitation.
See 8 U.S.C. § 1229a(c)(7)(C)(i) (time limitation); 8 C.F.R. § 1003.2(c)(3)
(exceptions); Ghasemimehr v. Gonzales, 427 F.3d 1160, 1162-63 (8th Cir. 2005) (per
curiam) (BIA did not abuse its discretion in denying untimely motion to reopen).


                                         -2-